ALLIANZ VARIABLE INSURANCE PRODUCTS FUND OF FUNDS TRUST Supplement dated July 1, 2010, to the Prospectus and Statement of Additional Information dated April 30, 2010 and supplemented June 1, 2010 This supplement updates certain information contained in the prospectus and statement of additional information (SAI) and should be attached to the prospectus and SAI, and retained for future reference. EFFECTIVE ON OR ABOUT JULY 1, 2010, ALLIANZ GLOBAL INVESTORS CAPITAL (“AGIC”) WILL REPLACE OPPENHEIMER CAPITAL LLC (“OCC”) AS THE SUBADVISER TO THE FOLLOWING UNDERLYING FUNDS: AZL® OCC GROWTH FUND,AND AZL® OCC OPPORTUNITY FUND.AGIC OWNS OCC AND IS AFFILIATED WITH THE MANAGER.IN ADDITION, THE FOLLOWING NAME CHANGES ARE EFFECTIVE ON OR ABOUT JULY 1, 2010. Name effective on or about July 1, 2010 Previous Name AZL® Allianz AGIC Growth Fund AZL® OCC Growth Fund AZL® Allianz AGIC Opportunity Fund AZL® OCC Opportunity Fund FOF-002-0410
